Title: To James Madison from John Minor, Jr., and Others, [post 25 August] 1795
From: Minor, John, Jr.
To: Madison, James



[post 25 August 1795]
An ADDRESS, and INSTRUCTIONS from the PEOPLE of SPOTSYLVANIA COUNTY, To JAMES MADISON, Esquire.
SIR,

WHEN the treaty of amity, commerce and navigation, negociated by lord Grenville, minister of Great-Britain, and John Jay, Esquire, minister plenipotentiary from the United States of America, was first made known to us, we were astonished to find that an instrument, so repugnant to the interests, so derogatory from the honour of the United States, and which so flagrantly violates our constitution, should be offered to the President and senate for their ratification. Anxious about the event, we had resolved to have addressed the President on the important subject, to have pointed out our objections to the depending treaty, and to have desired him to withhold his signature to it: but, finding now, that the said treaty is ratified by the President and senate, we consider it proper, to address ourselves to you, and instruct you, as our representative, to use your most strenuous exertions in Congress, to oppose the said treaty in every point where it infringes the constitution. For we regard the constitution as a sacred charter, formed by the sovereign people, and not to be violated by an improper exertion of power by any of the constituted authorities.
You, Sir, will therefore be pleased to consider what follows as our genuine sentiments, flowing from mature deliberation.
It is the opinion of the people of the county of Spotsylvania, this  day of  assembled to take into consideration, the treaty of amity, commerce and navigation, now depending between Great-Britain and the United States, that the said treaty is repugnant to the interests, derogatory from the honour of the United States, and in various instances violates their constitution. It is their opinion, that tho’ the President and senate, are by the constitution vested with power to make treaties in certain cases, yet that no delegated powers can violate the constitution, which, springing from the authority of the people, can only be annulled by the same authority. It is their opinion that the treaty violates the constitution in the following instances:
It violates the constitution by assuming a power of regulating commerce with a foreign nation; a right expressed by the eighth section of the first article to be exercised by Congress only.
It violates the constitution, so far as it defines piracies committed on the high seas, and declares the punishment thereof, a power also to be exercised by Congress.

It violates the constitution so far as it deprives the citizens of this country of the invaluable trial by jury, which, by the ninth article of the amendments, is preserved in all matters above twenty dollars.
It violates the constitution so far as it regulates, and establishes rules respecting the territory of the United States.
John Minor jr
[and eighteen others]
